DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-25-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/010255 A1 [English equivalent US 2018/0145371] hereinafter Maeda in view of U.S. Pre-Grant Publication No. 2008/0063939 hereinafter Ryu.
Regarding Claims 1 and 5, Maeda teaches a lithium ion secondary battery (see figure 1) comprising: a negative electrode that comprises a negative electrode active material layer; a positive electrode; and a non-aqueous electrolyte that comprises a non-aqueous solvent 
Maeda does not specifically disclose a layered silicate such as laponite and included in an amount of 5% by weight or less.
However, Ryu teaches an electrode material for a lithium ion secondary battery that comprises laponite (layered silicate) in an amount of 5% by weight or less based on the total weight of the electrode material (paragraph 16, 21, 23). Therefore, it would have been obvious to one of ordinary skill in the art to use such layered silicate material before the effective filing date of the claimed invention because Ryu discloses that such modification can increase mechanical strength of the electrode material and improve the impregnation ability of an electrolyte (paragraph 16). 
Regarding Claim 2, the combination teaches a negative electrode active material layer that comprises carbon and layered silicate as described above, MPEP 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Because the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  

Regarding Claim 4, the combination teaches that the fluorinated solvent includes fluoroethylene carbonate (paragraph 64). 
Regarding Claim 6, the combination teaches that the negative electrode active material layer includes a polymeric thickener (i.e. carboxymethyl cellulose) (pargarph 51). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729